DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et. al. (US 20180168757 A1, June 21, 2018) (hereinafter “Bono”).
Regarding claims 1, 3-6, 8, and 10, Bono teaches a surgical robot system (and method of use) comprising: a multi axis surgical robot (comprising 220, 223, Fig. 21); a tool (4, Fig. 21) adapted to be operably mounted on the robot, said tool being configured to releasably hold an effector in an effector attachment device (5, Fig. 1) on a distal end of said tool; a computer (230, Fig. 1) coupled to the robot and claim 1);  including a tool changer (316, Fig. 21) mounted to the robot and operable to releasably mount a said tool to said robot (e.g., [0063]) (as recited in claim 3); including a second cradle adapted to hold a plurality of said tools for releasable attachment to said tool changer (as recited in claim 4); wherein said first cradle having a plurality of spaced apart open-end slots (construed as slots for tools) and said second cradle having a plurality of spaced apart open-end spaces (construed as spaces for tools)  (as recited in claim 5); wherein said first and second cradles being mounted on a platform (as depicted in Fig. 21) positioned adjacent said robot (as recited in claim 6); including a tool changer mounted to the robot and controlling operation of the tool changer with said computer to releasably mount a said tool to said robot (as recited in claim 10).  See, e.g., Fig. 21 and [0063] (“FIG. 21 illustrates an embodiment of the present device that includes an automatic tool changer 316. The automatic tool changer 316 is constructed and arranged to allow the tool 4 with effector 5 to be changed by the robot 2 in response to a command from the computer 230, input preferably by the operator 232. In operation, the wrist 224 of robot 2 is positioned in a predetermined place. A tool arm 318 rises or rotates to engage the tool in the wrist 224 which is released. The tool arm 318 then lowers to remove the tool 4 and rotates to position an alternative tool under the wrist 224. The tool arm 318 rises to position the new tool within the wrist 224 where the wrist engages the tool 4. The tool arm 318 may then either retain the removed tool or place it onto a carrousel or conveyor 320, which may include any number of tools. Each tool 4 is provided with a tapered or otherwise shaped shank 322 which is shaped to cooperate with a cavity within the wrist 224 to provide repeatable positioning. In at least one embodiment, each tool is also provided with a tang 324 which cooperates with a drawbar or draw mechanism (not shown) within the wrist 224 to pull the tool into the wrist in a controlled and repeatable manner. A tool changer such as the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Bono.
Regarding claim 7, as discussed above, Bono teaches a surgical robot system (and method of use), except wherein at least one said effector including a driver and an associated fastener with said driver being adapted to be releasably retained by said tool.  However, Bono states that “[i]t should also be noted that while the multi-axis robot 2 is only illustrated with the tool 4, the preferred embodiment is capable of changing the effector to a variety of tools that are required to complete a particular surgery.”  See [0047].  Bono also teaches use of screws.  See, e.g., [0062].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Bono such that wherein at least one said effector including a driver and an associated fastener with said driver being adapted to be releasably retained by said tool (as recited in claim 7) in order to drive screws and other fasteners.

Claims 2 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Bono, in view of claims 1 and 8 above, and further in view of Anderson (US 8894654 B2, November 25, 2014).
Regarding claims 2 and 9, as discussed above, Bono teaches a surgical robot system (and method of use), except wherein said effector attachment device including a chuck.  Anderson teaches use of a chuck (90, Fig. 1) to secure and hold the working tool (110, Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson with the invention taught by Bono such that wherein said effector attachment device including a chuck (as recited in claim 2); wherein said effector attachment device including a chuck that attaches an effector to and releases an effector from said tool under control of the computer (as recited in claim 9) in order to secure and hold the working tool.

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Lohmeier et. al. (US 20150133960 A1, May 14, 2015) teaches “an instrument magazine is provided for storing one or more instruments of the instrument assembly, so that, particularly during OR operation, instruments of the instrument assembly that are optionally not used or not robot-controlled can be stored or stowed, in particular instruments equipped with a modular drive unit.”).  See [0128].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792